UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6550


JESSE CARMON,

                       Plaintiff – Appellant,

          v.

MARK SITES, in his individual capacity; GEORGI HOVHANNISYAN,
in his individual capacity,

                       Defendants – Appellees,

          and

STACEY KINCAID; SERGEANT LEVANATHAN,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-00428-GBL-MSN)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse Carmon, Appellant Pro Se. Alexander Francuzenko, Lee B.
Warren, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jesse Carmon appeals the jury verdict denying relief on his

42 U.S.C. § 1983 (2012) complaint.     The record does not contain a

transcript of the jury trial.        An appellant has the burden of

including in the record on appeal a transcript of all parts of the

proceedings material to the issues raised on appeal.    Fed. R. App.

P. 10(b); 4th Cir. R. 10(c).   An appellant proceeding on appeal in

forma pauperis is entitled to transcripts at government expense

only in certain circumstances.       28 U.S.C. § 753(f) (2012).   By

failing to produce a transcript or to qualify for the production

of a transcript at government expense, Carmon has waived review of

the issues on appeal that depend upon the transcript to show error.

See generally Fed. R. App. P. 10(b)(2); Keller v. Prince George’s

Cnty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).    As no error appears

on the record before us, we affirm the district court’s order.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                            AFFIRMED




                                 2